The bill is defective in that the facts, from which the trust which the plaintiff claims results by implication of law, are not set forth. Rowell v. Freese, 23 Me. 182. It nowhere alleges that the money, or any aliquot part thereof, paid by Congdon to the town of Pittsburg for the conveyance of the land, was the money of Hall. Unless the money paid was the money of Hall, there can be no resulting trust. Page v. Page,8 N.H. 187.
The trust set up in the bill is an express trust, and by the provisions *Page 106 
of the Revised Statutes, ch. 130, sec. 13, in force at the time this conveyance was made to Congdon — Feb. 26, 1861 — cannot be created by parol. The evidence offered by the plaintiff was therefore properly excluded.
FOSTER, C.J., C. C. I am of the same opinion.